Exhibit 10.47

 

DOCUMENT COMPLETION CERTIFICATE

 

To

 

BB Norwest - Sukhi Singh (DN100560046)

BSB

 

032047

 

Mgr—No.

 

 

 

 

 

 

 

 

 

 

 

 

Customer

 

Bushmans Group Pty Ltd ACN 090 744 022

 

 

 

Z No.

 

91991558

 

 

 

 

 

 

 

 

 

Total
Facility
Approved

 

$836,745.00

 

Date of
Approval

31/01/2008

Amount of increase (+)
or decrease (-)

(+) $836,745.00

 

BEFORE THIS MATTER CAN PROCEED TO SETTLEMENT / DRAWDOWN

 

1.    The security documentation relevant to the above matter, listed on the
reverse of this certificate, is in order for signing by customers and other
relevant parties.

 

2.     If customer is a Company, documents are to be executed without seal. If
the customer advises that the company seal must be used, the documents will need
to be reissued with the correct execution clause for signing under seal.

 

3.    The outstanding matters detailed on the reverse of this certificate
require your attention BEFORE this matter can proceed to settlement/drawdown.
Alternatively, Credit approval must be obtained to waive these requirements, OR,
defer follow-up until after drawdown.

 

Securities Officer (signature):

 

 

Name: William Widjaja

Date: 27 January 2008

 

Phone number: 02 87673234

Desk location number:

 

SALES MANAGER / RESPONSIBLE OFFICER SIGN OFF

 

The security documents have been executed by the customer; AND,

 

all conditions of approval (including hindsight review where applicable) and
outstanding matters listed on the REVERSE are EITHER satisfied (and attached
where appropriate), OR Credit Approval is held to waive or defer follow-up.

 

PLEASE RETURN EXECUTED DOCUMENTATION AND THIS FORM COMPLETED AND SIGNED OFF.

 

Sales Manager/Responsible Officer (signature):

/s/ Sukhi Singh

 

Name:

Sukhi Singh

 

Date:

12-02-08

 

 

 

XTN:

 

 

 

 

DRAWDOWN DATE REQUIRED: /s/ Sukhi Singh

 

GENERAL/SPECIAL INSTRUCTIONS

 

Please contact NAB for discharge of FFC.

 

CREDIT APPROVAL (if applicable)

 

The outstanding matters indicated on the reverse of this form (by initial), are
EITHER waived for the purpose of drawdown OR, Credit Approval is given to defer
follow-up. The SALES MANAGER must clear outstanding items as indicated by
                              (date).

 

Credit Officer (signature):

 

 

Name:

 

 

Date:

 

 

XTN:

 

 

 

A COPY OF THE COMPLETED FORM (ALL PAGES) MUST BE KEPT ON THE MANAGERIAL FILE

 

--------------------------------------------------------------------------------


 

DOCUMENT COMPLETION CERTIFICATE

 

LIST OF DOCUMENTS ATTACHED:

 

PLEASE HAVE THE DOCUMENTS BELOW EXECUTED.

 

BFA x3

 

MCP

LD175 - Channell Pty Ltd

 

LE171 & LE174 - Channell Pty Ltd

LE213

 

 

 

OUTSTANDING MATTERS:

 

THESE ITEMS MUST BE ACTIONED BEFORE SETTLEMENT & DRAWDOWN CAN GO AHEAD.

 

Loan Centre Use

 

Manager Use

 

Credit Centre Use

Outstanding Matters

 

Satisfied/
Attached
(initials)

 

APPROVED
Follow-up
Waived
(initials)

 

APPROVED
Follow-up
Post drawdown
**
(initials)

Banker’s Undertaking signed by attorney in escrow - subject to manager obtaining
customer’s execution of all security documents and Customer Indemnity, and all
other outstanding matters being attended to before the Banker’s Undertaking is
issued.

 

 

 

 

 

 

Pls ensure all docs are signed and return

 

 

 

 

 

 

Pls ensure to return to us the GX copy for loading

 

 

 

 

 

 

Many Thanks

 

 

 

 

 

 

 

Recommendation To Credit
(Manager Use Only)

 

 

--------------------------------------------------------------------------------

**          THE SALES MANAGER IS RESPONSIBLE FOR COMPLETING OUTSTANDING MATTERS
AFTER DRAWDOWN AS INDICATED ABOVE.

 

--------------------------------------------------------------------------------


 

[g26831ki01i001.jpg]

 

Westpac Banking Corporation ABN 33 007 457 141

 

BANK COPY
Please Sign and Return

 

 

 

BFS Sales Support NSW

 

 

1 King Street

 

 

Concord West NSW 2138

 

 

 

 

Telephone 0409 221 537

 

 

Facsimile (02)9836 1292

The Secretary

 

Our Ref: 100553695

Bushmans Group Pty Ltd

 

Your Ref: 91991558

1/171 Brisbane Road

 

Mooloolaba QLD 4557

 

31 January 2008

 

Dear Sir/ Madam,

 

Thank you for the opportunity to discuss your finance requirements. I am pleased
to advise that your request for finance has been approved. Full details
regarding your Facilities are detailed in the attached Business Finance
Agreement.

 

Would you kindly sign and return the duplicate Business Finance Agreement to
accept this finance offer.

 

We appreciate the opportunity to provide your finance on this occasion and look
forward to being of assistance to you in the future.

 

If you have any questions about any aspect of your finance or the attached
documentation, please do not hesitate to contact me.

 

 

Yours sincerely,

 

 

/s/ Sukhi Singh

 

Sukhi Singh

Senior Relationship Manager

0409 221 537

 

 

www. westpac.com.au

 

--------------------------------------------------------------------------------


 

Westpac Banking Corporation

ABN 33 007 457 141

 

 

Business Finance Agreement

 

 

31 January 2008

 

To: Bushmans Group Pty Ltd ACN: 090 744 022

 

We are pleased to offer finance as detailed in the following sections and
attachments to this letter:

 

·

FINANCE DETAILS

 

Page 2

 

This schedule details the Facilities, including the finance amount, term,
repayment arrangements, interest rate and fees payable.

 

 

 

 

 

 

·

DETAILS OF FEES & CHARGES

 

Page 4

 

This schedule displays details of the fees and charges payable, and how they are
calculated.

 

 

 

 

 

 

·

TERMS OF FINANCE OFFER

 

Page 6

 

These are terms specific to your finance arrangements.

 

 

 

 

 

 

·

ACKNOWLEDGEMENT & ACCEPTANCE

 

Page 10

 

This section must be signed and returned to accept this finance offer.

 

 

 

 

 

 

·

ADDITIONAL ATTACHMENTS

 

 

 

 

 

 

 

Product Schedules

 

 

 

These contain information specific to certain types of Facilities. If all of the
details you need to know about a Facility are contained in the Finance Details,
that Facility will not have a separate Product Schedule. The attached Product
Schedules relevant to your Facilities are:

 

 

 

·     Banker’s Undertaking

 

 

 

 

 

 

 

General Conditions Booklet version 3, dated 03/2003 (the “booklet”)

 

 

 

This booklet contains terms and conditions that apply to all borrowers.

 

 

 

For definitions of terms used in this letter please refer to your booklet.

 

This Agreement only applies to the Facilities listed in the attached Finance
Details.

 

1

--------------------------------------------------------------------------------


 

Finance Details

 

Borrower’s Name

 

Bushmans Group Pty Ltd ACN: 090 744 022

 

 

 

Facility A

 

Banker’s Undertaking - Individual Limit

 

 

 

 

 

 

 

Purpose

 

For Rental Bond

 

 

 

 

 

Existing Limit

 

$

Nil

 

 

Change in Limit

 

$

+86,744.89

 

 

Resultant Limit

 

$

86,744.89

 

 

 

Payment Details

 

 

 

 

 

 

 

 

 

 

 

 

 

Payment Type

 

On Demand

 

 

 

 

 

 

 

 

 

 

 

Facility Fee(s)

 

 

 

 

 

 

 

 

 

 

 

 

 

Facility Fee Type

 

Service Fee

 

Amount &
Accrual Cycle

 

(1.25%) per half year in advance. The minimum fee is $100 (which is subject to
change). The Service Fee is charged six monthly in advance and is
non-refundable.

 

 

 

 

 

 

 

Facility B

 

Westpac Equipment Finance - Revolving Limit

 

Existing Limit

 

$

Nil

 

The terms and conditions including any security details for this facility have
been provided to you separately.

Change in Limit

 

$

+750,000.00

 

 

Resultant Limit

 

$

750,000.00

 

 

 

The following specific conditions apply to this Borrower’s Facilities:-

 

The Bank will require execution of ASIC form 312 by Australian Executor Trustees
Limited to release assets purchased by Bushmans Group Pty Ltd under Westpac
Equipment finance.

 

You must provide the following reports to us, certified by the director /
principal, on a half yearly basis commencing 15/8/2008. These reports are to be
provided within 45 days of the corresponding balance date 30/6 and 31/12 and are
to include:

 

1)     Balance Sheet/Trading profit & loss statements (including year to date
figures).

2)     Aged debtor & creditor listing.

3)     Cash flow budget (including historical results vs budget year to date and
forward projections for at least the next 12 months).

4)     Comments on any material variation to plan and steps taken to correct
these.

5)     Our “Working Asset Statement” (your manager will provide you with the
standard form for completion).

 

2

--------------------------------------------------------------------------------


 

The Facilities for this Borrower will be secured by the following:-

 

Status

 

Details

 

 

 

Offered

 

$836,745.00 Limited Guarantee by Channell Pty Ltd ACN 002 735 622 supported by

 

 

 

Offered

 

Fixed and Floating Charge by Channell Pty Ltd ACN 002 735 622 over all assets
and uncalled capital

 

3

--------------------------------------------------------------------------------


 

Details of Fees & Charges

 

What are the set up costs for this finance?

 

Lender

 

 

 

Establishment Fee

 

$

500.00

 

Total (excludes ongoing fees)

 

$

500.00

 

 

Do property valuation fees apply?

 

We may, at any time, obtain a valuation of any new security property or an
updated valuation of any existing security property from a Licensed Valuer. If
we do, you will have to pay for the valuation. We will advise you before we do
so. The cost may be debited to one of your accounts.

 

Is the amount of these fees and charges likely to vary?

 

The fees and charges quoted above are indicative of what is payable to us and/or
to the Government.

 

Should we be required to pay additional Government charges in relation to the
security documentation and they are not quoted above, then you will be required
to cover these costs. Any fees or charges not paid by you (or authorised for
payment) after acceptance of this offer may be debited to any of your accounts.

 

If the Facilities or Securities are complicated in nature, we may instruct our
solicitors to prepare the Securities. If so, you will have to pay their costs
and disbursements. An estimate of the amount payable will be provided to you on
request.

 

If you increase, extend or vary a Facility, additional fees and charges may
apply.

 

What happens if the Agreement does not proceed?

 

·      You will be responsible for payment of any legal fees and disbursements
incurred up to that time; and

 

·      You may be required to pay, or we may keep (or debit any of your accounts
with) any other fees and charges incurred, which would have been payable under
the Agreement.

 

If, after accepting this offer, you decide not to proceed, we are entitled to
retain the Establishment Fee, but part of the Establishment Fee may be refunded
to you. As you will appreciate, the funds retained will be used to compensate us
for work completed up to the point of you notifying us that the Facilities are
no longer required.

 

How are the ongoing fees and charges on my facilities calculated?

 

The Finance Details set out each fee applicable to your Facilities, and the
amounts or rates of those fees. The method of calculation and charging for these
fees is detailed below.

 

Banker’s Undertaking

 

Service Fee is calculated as a percentage of the value of each Banker’s
Undertaking issued, with a minimum fee of currently $100.00, but subject to
change. The Service Fee is charged six monthly in advance and is non-refundable.

 

4

--------------------------------------------------------------------------------


 

Establishment fee is payable for each additional Banker’s Undertaking issued
under a Banker’s Undertaking Revolving Limit. This fee is currently $100.00, but
subject to change. The fee is charged on issue of the additional Banker’s
Undertaking.

 

Banker’s Undertaking Demand Processing Fee of $250 is payable each time the Bank
is required to make payment (either full or in part) in response to a demand
received from a Favouree under a Banker’s Undertaking.

 

5

--------------------------------------------------------------------------------


 

Terms of Finance Offer

 

What do I need to do before the finance will be available to me?

 

This offer of finance is subject to the following conditions. You need to:

 

·      accept this offer (See “How can I accept this finance offer?”)

 

·      pay the Establishment Fee

 

·      supply a statement signed by each corporate Guarantor, satisfactory to
us, as to the commercial benefit it will receive as a result of giving any
Collateral Security

 

·      complete and sign any new security documentation to our satisfaction

 

·      in order for us to accept a guarantee as security, the Guarantor will
need to meet with one of our representatives without you being present. The
Guarantor will also need to obtain independent legal advice from an independent
lawyer (neither yours nor ours) who will provide us with a certificate to the
effect that the Guarantor fully understands and agrees to the terms of the new
guarantee. (please note that we will not be responsible for the cost of that
advice - the lawyer’s costs are the responsibility of you or the guarantor). A
Guarantee Document Preparation Fee also applies.

 

Do I have to provide Security?

 

This is not an agreement to give Security. However, unless a Facility is stated
as unsecured in the Finance Details, we will not provide any Facility until you
do so.

 

When will my finance arrangements be reviewed?

 

We may review each Facility:

 

·      annually and

·      at any other time after giving notice to you.

 

Refer to your booklet for further information.

 

What should I know about interest rates and margins?

 

Where an interest rate applies to a Facility:

 

·      interest will be calculated on the daily balance owing in the loan
account from the first day of drawing to the date of repayment

·      if no period is specified in the Finance Details, interest is payable on
the last business day of each calendar month

·      quarterly interest (where applicable) will be payable on the last
business day of March, June, September and December

·      half yearly interest (where applicable) will be payable on the last
business day of March and September

·      interest may be debited to the loan account without notice to you.

 

You agree to pay:

 

·      interest on each Facility at the interest rate and margin stated in the
Finance Details

 

6

--------------------------------------------------------------------------------


 

·      interest on overdue amounts including excesses above Facility Limits at
the Unarranged Lending Rate, which will be determined by the Bank from time to
time.

 

We can vary the margin at any review and we will notify you of any change to the
margin. The Unarranged Lending Rate will be published in a tombstone with our
other Business Finance lending rates.

 

Advertisements of our current variable base rates and the Unarranged Lending
Rate will appear in the Australian Financial Review and The Australian every
second Monday. If Monday is a public holiday, the advertisement will appear on
the next business day. We will also give you information on current interest
rates, on request.

 

Can the amount of my fees and charges change?

 

Fees and charges quoted in the Finance Details are based on the finance product
selected. Any changes to amount outstanding, or to terms and conditions, may
result in a change to the amount of those fees. See “How are the ongoing Fees
and Charges on my Facilities calculated?” for more details.

 

We may vary the fees and charges payable, or introduce new fees and charges, as
explained in the booklet.

 

Goods and services tax (GST) is a tax payable in respect of taxable supplies (as
defined in the GST law) made on or after 1 July 2000.

 

Some fees and charges may be varied as a result of the introduction of GST in
the manner outlined above.

 

Where, as provided in the booklet you have to:

 

·      indemnify us against an amount; or

·      pay or reimburse us for an amount we will pay or have paid to someone
else (a Supplier) and the cost to us includes GST payable to the Australian Tax
Office by the Supplier,

 

the amount you will pay us, or that we may charge to any of your accounts, will
include any GST or other tax paid or payable by us or the Supplier.

 

However, to the extent that we are entitled to claim an input tax credit or a
reduced input tax credit in respect of any supply which is paid or reimbursed by
you, and the benefit of that credit is not reflected in the amount you have
paid, it will be passed on to you later.

 

Where are the ongoing fees charged?

 

Those fees may be charged to any of your accounts. Generally this will be the
facility account or the principal transaction account of the borrower.

 

Are my Facilities repayable on demand?

 

Yes, unless otherwise stated in the Finance Details.

 

How often will I receive statements of account?

 

We will send you a statement of your loan account every six months or more
frequently as agreed between us.

 

7

--------------------------------------------------------------------------------


 

Does the code of Banking Practice apply?

 

If any one borrower is a small business as defined by the Code:

Each relevant provision of the Code of Banking Practice will apply to your
finance from the date we adopt that provision.

 

The relevant descriptive information referred to in sections 13.1 and 13.2 of
the Code of Banking Practice is set out in our Terms and Conditions booklets:

 

·                  Deposit Accounts for Personal Customers Product Disclosure
Statement - incorporating Terms and Conditions for using your account

·                  Deposit Accounts for Business Customers Product Disclosure
Statement - incorporating Terms and Conditions for using your account

 

These booklets include the following information:

 

·      our account opening procedures;

·      our obligations regarding the confidentiality of your information;

·      complaint handling procedures;

·      general descriptive information regarding bank cheques;

·      a recommendation that you inform us promptly if you are in financial
difficulty; and

·      a recommendation that you carefully read the terms and conditions
applying to the relevant banking service (which in relation to your business
finance means you should carefully read your Business Finance Agreement before
signing it).

 

Copies of these booklets are available on request.

 

If none of the borrowers are a small business as defined by the Code:

No.

 

If I am borrowing with someone else, can I determine my liability?

 

If there is more than one borrower, each of you is individually liable for the
full amount of the facilities, unless this Agreement provides otherwise. We will
allow a borrower to terminate their liability in respect of future advances or
financial accommodation on giving us written notice. This right only applies
where we can terminate any obligation we have to provide further credit to any
other borrower under the same facility.

 

How can I make my payments?

 

You can make your payments:

 

·      by periodical payment from an account in your name you conduct with us.
You can choose this option by completing the details in the Acknowledgement and
Acceptance section. Current periodical payment fees are quoted in our Banking
Services brochure, which you can obtain from any branch, or by calling Business
Telephone Banking on 132 142; or

·      by periodical payment from an account with another financial institution
– you will need to organise this with that financial institution; or

·      at any of our branches in Australia. Please let your Business Banking
Manager know if you require a deposit book; or

·      by use of Business Internet Banking or Business Telephone Banking.

 

Some of the options listed above may not be available to you, depending on your
Facility. Your Business Banking Manager can assist you in selecting the right
payment option for your Facility.

 

8

--------------------------------------------------------------------------------


 

Can I stop my obligations in respect of further advances?

 

If you are jointly and severally liable under a credit facility, we will allow
you to terminate your liability in respect of future advances or financial
accommodation on giving us written notice. This right only applies where we can
terminate any obligation we have to provide further credit to any other debtor
under the same credit facility, for example any obligation we may have to pay
unpresented cheques under an overdraft facility.

 

How can I accept this finance offer?

 

You have 30 days from the date of this offer to accept it, unless we extend the
date.

 

You will need to complete, sign, date and return the second copy of this Finance
Agreement to this office. When we receive your acceptance, the Agreement will
commence and will replace all previous agreements between us in relation to the
Facilities.

 

We may withdraw this offer at any time before you accept it, if we become aware
of anything we consider changes the basis on which the offer was made.

 

If you do not draw any Facility (except for Overdraft or Line of Credit
Facilities) within 3 months after you accept the offer, we may cancel that
Facility unless we have agreed otherwise.

 

Signed for and on behalf of Westpac Banking Corporation by:

 

 

/s/ Sukhi Singh

 

Sukhi Singh

Senior Relationship Manager

0409 221 537

 

9

--------------------------------------------------------------------------------


 

Acknowledgement & Acceptance

 

Acknowledgements And Acceptance of Business Finance Terms and Conditions

 

Each Borrower:

 

1.     accepts the offer dated 31 January 2008

 

2.     acknowledges receipt of, has read and understood the booklet and any
Product Schedules

 

3.     requests that you prepare any Securities

 

4.     *encloses a cheque for the total amount of fees payable (I/We will
forward a cheque for any valuation fees applicable, once advised of the amount.)

*authorises you to debit the following account(s) for the fees payable
(including any valuation fees applicable):

 

Account Number

032071 - 393522

 

Account Number

032071 - 393522

Branch

 

 

Branch

 

Amount $

 

 

Amount $

 

 

5.     *requests that you debit my/our account
number               at               branch for the balance of the purchase
moneys payable at settlement. *(up to the sum of $               ), and pay this
amount as my/our solicitor/agent/conveyancer directs.

 

6.     *authorises you to debit my/our account and pay my/our
solicitor’s/agent’s/conveyancer’s account, as instructed at settlement.

 

7.     *authorises you to debit my/our account
number               at               branch for any fees relating to the
Banker’s Undertaking. (*delete & initial whichever is not required)

 

8.     confirms that they do not hold any assets as the trustee of a trust
unless the Agreement states that it is a trustee;

 

9.     acknowledges that each Borrower is liable for the whole amount of the
facility. This means that you can require any borrower to pay all the principal,
all the interest and all other amounts. If the other Borrower or Borrowers do
not pay any amount, each Borrower acknowledges that it will have to pay the full
amount itself.

 

DATED:

31 / 01 / ’08

 

 

10

--------------------------------------------------------------------------------


 

SIGNED for and on behalf of Bushmans Group Pty Ltd ACN: 090 744 022

 

/s/ George Apostoliais

 

Director

 

Print Name

George Apostoliais

 

 

 

 

 

/s/ Amar Kulkarni

 

Secretary

 

Print Name

Amar Kulkarni

 

 

 

The Solicitor, Settlement Agent or Land Broker acting for me/us is:-

 

 

 

 

 

Name:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

Phone/Fax:

 

 

 

 

11

--------------------------------------------------------------------------------


 

BANKER’S UNDERTAKING

 

This Schedule sets out additional terms and conditions of your Banker’s
Undertaking facility which are not included in the Finance Details.

 

Revolving Facility

 

If the Finance Details states that you have a Revolving Facility, you may
request the Lender to issue more than one Banker’s Undertaking up to the unused
portion of the Limit Amount quoted in the Finance Details. The Lender may state
additional pre-conditions to the issue of each Banker’s Undertaking. The
following terms and conditions also apply to each Banker’s Undertaking issued
under the Revolving Facility.

 

Payment

 

The Lender may at any time, without being required to do so, pay to the favouree
any amount required by the favouree to discharge the Lender’s obligations under
the Banker’s Undertaking.

 

The Lender may pay any amount that it is called upon to pay or which the Lender,
in its discretion, decides to pay under the Banker’s Undertaking without
reference to you or any surety, and without enquiring whether the conditions or
obligations under any agreement between you and the favouree have or have not
been complied with. The Lender is not required to investigate the correctness of
any information, statement or document or verify any signature or title on any
document given to the Lender in relation to the Banker’s Undertaking.

 

Where a Banker’s Undertaking is issued in Western Australia, if the Lender pays
an amount under a Banker’s Undertaking, the Lender will debit any of your
accounts or open an account and debit that account for the amount paid by the
Lender.

 

Where a Banker’s Undertaking is not issued in Western Australia, if the Lender
pays an amount under a Banker’s Undertaking you will pay that amount to the
Lender immediately on demand. The Lender may also debit any of your accounts for
that amount, or open an account and debit that amount to that account.

 

Account for Charging of Fees

 

If you do not already conduct an account with the Lender you will be required to
open one, to enable the Lender to automatically deduct all ongoing fees. You
must continue to conduct an account with the Lender until you notify the Lender
that the Banker’s Undertaking facility is no longer required.

 

Bill Of Lading

 

If a Banker’s Undertaking is to be in the form of a guarantee signed by you and
endorsed by the Lender to enable you to obtain the delivery of goods without
production of the Bill of Lading in relation to those goods, then you will
return the Banker’s Undertaking to the Lender as soon as the Bill of Lading has
been delivered to the shipping agents. Your obligations under the Banker’s
Undertaking and this Agreement will continue whether or not drafts or documents
presented to the Lender are in accordance the terms and conditions of the
documentary credit or collection transaction of which they are a part. You
undertake that the goods referred to in the Bill of Lading are not included in
the list of prohibited goods specified by the Customs Department.

 

Cancellation Of Banker’s Undertakings

 

The Lender’s obligations under a Banker’s Undertaking cease on the earliest of
the following:

 

--------------------------------------------------------------------------------


 

a)

notification is received by the Lender from the favouree that the Undertaking is
no longer required;

b)

the Undertaking is returned to the Lender;

c)

all payments by the Lender to the favouree under the Undertaking total the
amount payable under it;

d)

the favouree notifies the Lender that the payments made by the Lender constitute
the total amount required to be paid;

e)

on the expiry date, if any, of the Undertaking.

 

Consent

 

The Lender may give to any surety copies of:

 

·      the Business Facility Agreement including all Schedules and the booklet;

·      the Banker’s Undertaking;

·      any formal demand that is sent to you.

 

--------------------------------------------------------------------------------


 

 

BANK COPY

BUSINESS VERSION

 

 

Specific facility

 

Please Sign and Return

 

 

WARNING: THIS IS A VERY IMPORTANT DOCUMENT

You may have to pay money owed by the Customer referred to below as well as or

instead of the Customer.

 

BEFORE YOU SIGN IT:

 

·      you should read carefully both it and the Memorandum of Common Provisions
referred to below;

 

·      you should check for yourself whether the Customer can and will pay its
debts; and

 

·      you should see your own lawyer and financial adviser.

 

GUARANTEE AND INDEMNITY

 

by

 

you, the Guarantor

Channell Pty Ltd ACN 002 735 622 of C/- Baker & Mckenzie ‘AMP Centre’ Level 27
50 Bridge Street, Sydney NSW 2000 and any other person listed as a Guarantor on
the back cover

 

to

 

the Lender

WESTPAC BANKING CORPORATION ABN 33 007 457 141 of 275 Kent Street, Sydney, NSW

 

in respect of money now or in the future owed by

 

the Customer

Bushmans Group Pty Ltd ACN 090 744 022 of C/- Baker & Mckenzie ‘AMP Centre’
Level 27 50 Bridge Street, Sydney NSW 2000 and any other person listed as a
Customer on the back cover (and if there is more than one any more of them)

 

in relation to

 

the Guaranteed Obligations

all liabilities and obligations of the Customer (alone or with others) now or in
the future under or in respect of any of the following or any amendment or
replacement for them.

 

Business Finance Agreement dated 31/01/2008; or any other arrangement or
obligation you agree is covered by this Guarantee

 

--------------------------------------------------------------------------------


 

on the terms set out in the Memorandum of Common Provisions referred to below.

 

There is a limit on the amount to be paid under this Guarantee and Indemnity. It
is $836,745.00 (or any other amount agreed in writing) plus a further amount of
20% of that figure (to cover Excesses) ** plus amounts like government duties
and charges, fees, costs, expenses and interest.

 

--------------------------------------------------------------------------------

**“Excesses” means any unarranged drawing by the Customer or an authorised
representative of the Customer where the resultant debt exceeds the formally
agreed limit described in the Business Finance Agreement.

 

Security for this Guarantee & Indemnity includes the following:

 

New Fixed and Floating Charge by Channell Pty Ltd ACN 002 735 622 over all
assets and uncalled capital.

 

You sign this Guarantee or Indemnity for value including the Lender, at your
request, giving or continuing credit for the Customer or agreeing to do so even
conditionally.

 

You confirm that you have read and understood the Memorandum of Common
Provisions registered in the New South Wales Land Titles Office as number
9488920. It forms part of this Guarantee and Indemnity.

 

This Guarantee and Indemnity may consist of a number of counterparts and if so
the counterparts taken together constitute one and the same instrument.

 

DATED:

31 / JAN / 2008

 

 

SIGNED by

Channell Pty Ltd ACN 002 735 622

by authority of its directors

 

/s/ Amar Kulkarni

 

/s/ Brett Becroft

Secretary

 

Director

 

 

 

Amar Kulkarni

 

Brett Becroft

Name in full (BLOCK LETTERS)

 

Name in full (BLOCK LETTERS)

 

Each individual signing on behalf of a Guarantor which is a corporation should
complete the following:

 

I Amar Kulkarni am secretary of the Guarantor.

 

I confirm that each of the statements in the Schedule of the Memorandum of
Common Provisions under the heading “for Corporations” is true in relation to
the Guarantor.

 

The Guarantor is able to pay its debts as they fall due.

 

/s/ Amar Kulkarni

 

Signed

 

Channell Pty Ltd ACN 002 735 622 [Secretary]

 

 

Statutory Warning

 

If the Customer is a minor (that is under 18) you may not be able to recover
from the Customer amounts you pay under this document.

 

2

--------------------------------------------------------------------------------